Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed July 26th, 2021. Applicant’s amendments to claims 1, 12, and 17, as described on pages 8-9 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of “wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” as supported by specification paragraph [0035]. However, as they change the scope of the invention, new art rejections are provided below.  All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments.

Claim Objections

	Claims 1-7, 9, 11-17, and 19-21 are objected to because of the following informalities:  claim 1 recites the limitation “and wherein the criterion for complexity of the route is based one or more…” but instead should read “and wherein the criterion for complexity of the route is based on one or more…”.  Appropriate correction is required.

	Claims 12 and 17 are additionally objected to for similar reasons as those found above.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1-3, 5-6, 9, 11-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson et al. (US Pre-Granted Publication No. US 2016/0061618 A1 hereinafter “Benenson”) further in view of Pylappan et al. (US Pre-Granted Publication No. US 2013/0325342 A1 hereinafter “Pylappan”) further still in view of Bennett et al (Foreign Patent No. CN 104321622 A hereinafter “Bennett”) additionally and alternatively in view of Kandal (US Pre-Granted Publication No. US 2013/0144826 A1 hereinafter “Kandal”).

	Regarding claim 1 Benenson discloses:

	A computer-implemented method for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a threshold of a destination, (Benenson [0052-0053] wherein the navigation looks for parking near the destination, see also [0140] for a maximum walking distance) the method comprising: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops; and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Bennett discloses:

	“and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Bennett [0020-0021] [0189] [0329] wherein the navigation is simplified when a complex directional representation is presented)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the complexity of Bennett with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to set a route easy for a user to follow without unnecessary mapping information (Bennett [0189]). 

	Additionally, Benenson in view of Bennett does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to 

	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]).

	Additionally and as an alternative Kandal also discloses:

	“and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Kandal [0014] [0020-0024] wherein the route is calculated to include intersections of two streets and avoids sections in which parking is not permitted).



	Regarding claim 2 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the criterion for complexity further comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 


	Regarding claim 3 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 5 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 6 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is computed based on parking availability data associated with the road segments, within a zone around the destination, or a combination thereof.  (Benenson [0166] wherein the user can set a distance from the destination to search, based on the available routes to determine where to park).

	Regarding claim 9 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

The method of claim 1, wherein the criterion for complexity is based on a route aesthetic criterion, a route readability criterion, or a combination thereof.  (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation, wherein an aesthetic criterion is interpreted to be an intersection, turn, map direction, etc. from applicant’s specification [0035]).

	Regarding claim 11 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the threshold is a walkable distance as determined by the user.  (Benenson [0052] wherein the distance or time is a walkable distance).

	Regarding claim 12 Benenson discloses:

	An apparatus for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a distance of a destination, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) comprising: at least one processor; (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent at least one memory (Benenson [0033] [0092] wherein the database stores road information) including computer program code for one or more programs, (Benenson [0160] wherein the computer database runs the program) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, upon determining that a visual representation of the route meets a criterion for complexity (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) provide a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops; and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Bennett discloses:

and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Bennett [0020-0021] [0189] [0329] wherein the navigation is simplified when a complex directional representation is presented)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the complexity of Bennett with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to set a route easy for a user to follow without unnecessary mapping information (Bennett [0189]). 

	Additionally, Benenson in view of Bennett does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).



	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]).

	Additionally and as an alternative Kandal also discloses:

	“and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Kandal [0014] [0020-0024] wherein the route is calculated to include intersections of two streets and avoids sections in which parking is not permitted).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [00149]).

	Regarding claim 13 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 12 and further discloses: 

	The apparatus of claim 12, wherein the criterion for complexity further comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 

	Regarding claim 14 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 12 and further discloses:

The apparatus of claim 12, wherein the apparatus is further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 16 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 17 Benenson discloses:

	A non-transitory computer-readable storage medium (Benenson [0033] [0092] wherein the database stores road information)  for presenting to a user in a vehicle a visual representation of a route (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) that circles in a vicinity of a location until a condition is met, (Benenson [0142] fig. 2 element 19 wherein the search area is a circular vicinity) wherein the route comprises road segments within a threshold of the location, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) carrying one or38Attorney Docket No.: P8999US00Patent more sequences of one or more instructions which, (Benenson [0160] wherein the computer database runs the program) when executed by one or more processors, (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent  cause an apparatus to at least perform the following steps: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops; and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Bennett discloses:

and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Bennett [0020-0021] [0189] [0329] wherein the navigation is simplified when a complex directional representation is presented)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the complexity of Bennett with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to set a route easy for a user to follow without unnecessary mapping information (Bennett [0189]). 

	Additionally, Benenson in view of Bennett does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).



	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]). 

	Additionally and as an alternative Kandal also discloses:

	“and wherein the criterion for complexity of the route is based one or more rules comprising: road segments not overlapping, route segments not intersecting or crossing, route segments not making loops;” (Kandal [0014] [0020-0024] wherein the route is calculated to include intersections of two streets and avoids sections in which parking is not permitted).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [00149]).


	Regarding claim 19 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benenson in view of Pylappan and Bennett as applied to claim 1 above, further in view of Kandal (US Pre-Granted Publication No. US 2013/0144826 A1 hereinafter “Kandal”).
 
	Regarding claim 7 Benenson in view of Pylappan discloses all of the limitations of claim 1 but Benenson does not appear to further discloses:

	wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.  

	However, in the same field of endeavor of vehicle navigation Kandal discloses:

	“wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.” (Kandal [0018-0019] wherein the mapping of potential parking is increased to include three levels of probability to find a parking space near a destination, or zooms in when closer to the vicinity of the parking destination).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in . 


	 Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson and Pylappan and Bennett as applied to claims 1, 12, and 17 further in view of Vucetic et al.  (US Pre-Granted Publication No. US 2014/0214319 A1 hereinafter “Vucetic”).

	Regarding claim 4 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 15 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the apparatus if further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 20 Benenson in view of Pylappan and Bennett discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benenson in view of Pylappan and Bennett disclose all of the limitations of claim 1 as above, further in view of Chan et al. (US Patent No. US 10,019,904 B1 hereinafter “Chan”).

	Regarding claim 21 Benenson in view of Pylappan discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the criterion for complexity is a visual criterion for complexity.

	However, in the same field of endeavor of navigation Chan discloses:

	“wherein the criterion for complexity is a visual criterion for complexity.” (Chan col. 18 lines 15-39 wherein the navigation updates the virtual route or mapping for the driver based on characteristics that make the map complex or confusing).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual complexity of Chan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine how to reach a destination without confusing instructions or complicated visuals (Chan col. 18 lines 15-39).

	Claims 8, 10, and 18 were cancelled and therefore not examined on its merits. 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2080985 A2 discloses a means for simplifying a route based on complex crossing situations

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664